464 S.E.2d 179 (1995)
21 Va. App. 328
George Rodney JENNINGS, Jr., Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 0424-93-4.
Court of Appeals of Virginia.
December 5, 1995.
Paul A. Maslakowski (Campbell & Maslakowski, on brief), Leesburg, for appellant.
*180 Margaret Ann B. Walker, Assistant Attorney General (James S. Gilmore, III, Attorney General, on brief), for appellee.
Before MOON, C.J., and BAKER, BENTON, COLEMAN, WILLIS, ELDER, BRAY, FITZPATRICK, ANNUNZIATA and OVERTON, JJ.

UPON REHEARING EN BANC
By opinion dated March 14, 1995, a majority of a panel of this Court affirmed George Rodney Jennings, Jr.'s convictions of abduction with the intent to defile and forcible sodomy. Jennings v. Commonwealth, 20 Va. App. 9, 454 S.E.2d 752 (1995). On Jennings' motion, we stayed the mandate of that decision and granted rehearing en banc. Upon such rehearing, the stay of this Court's March 14, 1995 mandate is lifted and the judgment of the trial court is affirmed for those reasons set forth in the panel's majority opinion.
Judge Benton would reverse the judgment of the trial court for those reasons set forth in the panel's dissenting opinion. See id. at 19-21, 454 S.E.2d at 757 (Barrow, J., dissenting).
It is ordered that the trial court allow counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel's costs and necessary direct out-of-pocket expenses.
The Commonwealth shall recover of the appellant the amount paid court-appointed counsel to represent him in this proceeding, counsel's costs and necessary direct out-of-pocket expenses, and the fees and costs to be assessed by the clerk of this Court and the clerk of the trial court.

This order shall be published and certified to the trial court.